DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Im Seon Song (Reg #76000) on 9 February 2022.

The application has been amended as follows: 
3.	(Currently Amended) The memory system of claim 1, wherein the controller checks a plurality of sum values each of which is obtained by summing up read counts of the memory blocks included in each of the plurality of super blocks, selects a super block corresponding to a sum value equal to or greater than a specific value among the plurality of super blocks, and sorts the selected super block into the mixed super block or the one or more source super blocks according to types of the memory blocks included in the selected super block.

one or more source super blocks when only the source block is included in the selected super block, and sorts the selected super block into the mixed super block when the source block and the general block are included in the selected super block.
6.	(Currently Amended) The memory system of claim 5, wherein the controller sorts a super block including only source blocks, among the plurality of super blocks, into the one or more source super blocks according to the check result, and sorts a super block in which the source block and the general block are mixed, among the plurality of super blocks, into the mixed super block according to the check result.
12.	(Currently Amended) The method of claim 10, wherein sorting the mixed super block comprises:
checking a plurality of sum values each of which is obtained by summing up read counts of the memory blocks included in each of the plurality of super blocks;
selecting a super block corresponding to a sum value equal to or greater than a specific value among the plurality of super blocks; and
sorting the selected super block into the mixed super block or the one or more source super blocks according to types of the memory blocks included in the selected super block.

13.	(Currently Amended) The method of claim 12, wherein sorting the selected super block comprises:
sorting the selected super block into the one or more source super  blocks when only the source block is included in the selected super block; and

15.	(Currently Amended) The 
sorting a super block including only the source block, among the plurality of super blocks, into the one or more source super blocks according to the checking result; and
sorting a super block in which the source block and the general block are mixed, among the plurality of super blocks, into the mixed super block according to the checking result.

16.	(Currently Amended) The method of claim 10, further comprising, when it is checked that only one mixed super block is present in the nonvolatile memory device for a predetermined time without being regrouped into the one or more source super blocks, moving valid data of the one mixed super block to one or more general super blocks.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record teaches a memory system and method for efficiently managing memory but fails to teach the combination including the limitations of:
(Claim(s) 1) “a controller suitable for grouping the plurality of memory blocks into a plurality of super blocks according to a specific condition, each of the plurality of super blocks including two or more memory blocks, sorting a mixed super block among the plurality of super blocks, the mixed super block including a source block and a general block, the source block being a memory block that has a read count equal to or greater than a reference value, the general 
Claim 10 has analogous limitations as independent claim 1 and are allowable for the same reasons as noted supra.
As dependent claims 2-9 and 11-18 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra.
The prior art made of record, on the 892 and/or 1449 forms, in the case does not fairly teach or suggest the claimed limitations, nor does it render the claimed invention obvious. Therefore this case is passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318. The examiner can normally be reached Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132